Citation Nr: 0836039	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-36 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 
2005, for the grant of an increased rating to 70 percent 
disabling for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2005, November 2005 and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona denying entitlement 
to service connection for low back strain and hypertension, 
granting an increased rating for PTSD to 70 percent disabling 
and denying TDIU respectively.  The veteran had a hearing 
before the Board in April 2008 and the transcript is of 
record.

The issues of entitlement to service connection for low back 
strain and hypertension and TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1. The veteran's initial claim for service connection for 
PTSD was received in May 2002 and was ultimately granted by 
the RO in a January 2005 rating decision, assigning an 
initial rating of 50 percent disabling.

2. The veteran did not appeal the January 2005 rating 
decision.

3.  The veteran initiated a claim in August 2005 to establish 
entitlement to an increased rating for PTSD; subsequently, 
based on this claim, an increased rating of 70 percent was 
awarded, effective the date of claim, August 1, 2005.

4.  Prior to receipt of the claim on August 1, 2005, there 
were no pending requests for an increased rating for PTSD 
that remained unadjudicated.

5.  In the year prior to August 1, 2005, the medical evidence 
factually shows that the veteran's PTSD had increased 
significantly in disability.


CONCLUSION OF LAW

An earlier effective date of August 1, 2004, but no earlier, 
is warranted for an increased rating and compensation for 
PTSD.  38 U.S.C.A. § 5110 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.400, 4.125, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2));

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2).  

The Board will therefore first determine the date of receipt 
of the veteran's claim, and then proceed to consider whether 
the evidence showed entitlement prior to the assigned 
effective date for his PTSD. 

Here, the veteran initially filed a claim for entitlement to 
service connection for PTSD in May 2002.  The claim was 
initially denied in a June 2003 rating decision, which was 
timely appealed.  Ultimately, the RO granted the veteran's 
claim in a January 2005 rating decision assigning an initial 
rating of 50 percent for the veteran's PTSD.  

Thereafter, the veteran sought vocational rehabilitation in 
July 2005.  At that time the VA vocational rehabilitation 
specialist sent a memorandum to the RO indicating the veteran 
is not found to be reasonably feasible for vocational 
rehabilitation.  Within the memorandum, the VA specialist 
indicated the veteran, "...is in the process of appealing his 
rating decision due to worsening and secondary conditions."

The veteran indeed filed a claim thereafter on August 1, 2005 
indicating he would like to "initiate a claim...to establish 
entitlement [to] an increased evaluation for post-traumatic 
stress disorder."

The first pertinent inquiry is whether either the July 2005 
or August 2005 statements constitute a timely "notice of 
disagreement" with the January 2005 rating decision thus 
initiating a timely appeal with the initial rating of his 
PTSD.  The Board concludes they do not.

The veteran has one year from the time of notification to him 
to appeal a rating decision or the decision becomes final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  
Here, the July and August 2005 statements are clearly timely, 
but neither constitutes a "notice of disagreement" (NOD).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of the agency or original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  38 C.F.R. § 20.201 (2007).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Id.

The July 2005 statement issued by a VA vocational 
rehabilitation counselor does indicate the veteran intended 
on appealing his current rating.  The statement, however, was 
not issued, signed or otherwise from the veteran or his 
representative.  Rather, it appears a VA vocational 
rehabilitation specialist merely made note that the veteran 
was "in the process of appealing" his rating.  The 
statement lacks specificity of what rating, rating decision 
or issue the veteran intended on appealing.  The vague 
notation, which was not filed by the veteran or his 
representative, clearly does not satisfy a filing of a timely 
NOD.  Cf. id.

The August 2005 statement, similarly, cannot be considered an 
NOD.  Although the statement was filed by the veteran's 
representative, the statement clearly indicated the veteran 
was initiating a new claim of entitlement to an increased 
rating.  The statement, in short, did not reflect an intent 
to appeal.  Id.; see also Voracek v. Nicholson, 421 F.3d 1299 
(Fed. Cir. 2005) (statement considered claim for increase, 
where there was no evidence of an intent to appeal a prior 
rating decision dated within a year of claim increase, and 
claimant stated condition had worsened).

No other statement within the one year appellate time frame 
was filed by the veteran or the veteran's representative and, 
accordingly, the January 2005 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2007).

Again, the veteran's August 1, 2005 statement was accepted as 
a new increased rating claim, which was granted in a November 
2005 rating decision assigning the veteran a 70 percent 
rating for his PTSD, effective August 1, 2005, the date of 
his claim.  The veteran claims that the effective date for 
the increased rating should date back to October 2003, the 
time when he was hospitalized and completed a mental health 
program for his PTSD. 

Where the effective date is the date of claim, as is the case 
here, an earlier effective date may still be granted if an 
increase in disability preceded the claim by one year or 
less.  See Hazan, 10 Vet. App. at 521; 38 C.F.R. § 
3.400(o)(2).  

The second pertinent inquiry, then, is whether the medical 
evidence indicates an increase in the veteran's disability 
preceded his increased rating claim by one year or less.  The 
Board concludes it does.

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's PTSD is rated specifically under Diagnostic 
Code 9411 for PTSD, but under the general rating formula for 
mental disorders.
 
The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
deficiencies in most areas such as work, 
school, family relations, judgment, 
thinking, or mood due to symptoms such as 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and an inability to establish and 
maintain effective relationships. . . . . 
. . . . . . . . . . . . . 70

Total occupational and social impairment 
due to symptoms such as gross impairment 
in thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, a 
persistent danger of hurting herself or 
others, an intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene), disorientation to time 
or place, and memory loss for names of 
close relatives, own occupation, or own 
name.
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 
100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The veteran was afforded a VA examination in December 2004 
where he was assigned a GAF score of 54 for moderate to 
severe symptoms of PTSD.  The veteran's PTSD, at that time, 
was manifested by chronic sleep disturbances, nightmares, 
intrusive thoughts, and general social isolation.  The 
examiner indicated his symptoms render him unable to work.  

The veteran's outpatient treatment records indicate 
continuous PTSD therapy treatment, but no additional 
hospitalizations since October 2003.  The veteran applied for 
vocational rehabilitation, but was found not reasonably 
feasible for vocational rehabilitation, in part due to his 
PTSD.  Within the July 2005 vocational rehabilitation report, 
the counselor alluded that the veteran's PTSD, then rated as 
50 percent disabling, was more severe then currently rated 
indicating the veteran was not currently employable and was 
in the process of appealing his current rating. 

The veteran was afforded another VA examination in September 
2005 where the examiner assigned the veteran a GAF score of 
40 for severe symptoms of PTSD indicating his score a year 
ago was also at 40 due to major impairment in several areas 
such as depression and avoiding friends.  At that time, the 
veteran's PTSD was manifested by depression, irritability, a 
fear of leaving his home, no social life, no friends and 
major sleep disturbances.  The veteran indicated his only 
times out of the house were visits to his elderly mother in 
Tucson every two weeks.   

The DSM-IV indicates GAF scores from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
Scores from 41 to 50 are assigned for serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

The medical evidence indicates a significant increase in the 
veteran's PTSD from the December 2004 examiner's findings to 
the September 2005 examiner's findings.  The 2005 examiner, 
moreover, indicates the veteran's GAF score of 40 is 
attributable to his PTSD for the past year as well.  This is 
in stark contrast to the GAF score of 54 assigned by the 
December 2004 examiner.  Despite the varying GAF scores, the 
symptomatology from the two examinations is similar.  The 
veteran's PTSD is mainly manifested by social isolation, 
sleep disturbances and intrusive thoughts.  Aside from 
visiting with his mother, the veteran has no friends and no 
social interaction.  Both examiners, as well as the July 2005 
vocational rehabilitation specialist, indicate the veteran is 
unemployable at least in part, if not wholly, due to his 
PTSD. 

In view of these factors, as well as the similarities of many 
of the symptoms, and the similar histories reported on both 
examinations, the Board is of the opinion that the evidence 
is in equipoise as to whether the symptoms shown on the 
September 2005 examination, which resulted in the grant of a 
70 percent rating, were present one year prior to the filing 
of his increased rating claim in August 2005. With the 
resolution of all reasonable doubt in the veteran's favor, 
symptoms of PTSD may be considered to more closely 
approximate symptoms supporting a 70 percent disability 
rating.  Thus, an effective date of August 1, 2004 is 
warranted for the assignment of a 70 percent rating for PTSD. 
In reaching this determination, the benefit-of-the-doubt rule 
has been applied. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's increased 
rating claim in August 2005, the RO issued a duty to assist 
letter in August 2005, which advised the veteran of the 
provisions of the VCAA.  The letter explained VA's duty to 
notify the veteran about the evidence required to 
substantiate his claim and VA's duty to assist the veteran to 
obtain evidence to substantiate the claim.  All notification 
was provided prior to the adjudication of his claim in 
November 2005.  In November 2005, an increased rating for 
PTSD was granted to 70 percent disabling, effective August 1, 
2005, and the veteran appealed for an earlier effective date 
for the grant of benefits.

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for an 
earlier effective date following a grant of benefits, see 
McCutcheon v. Principi, 17 Vet. App. 559 (2004), is not 
clear.  To the extent that such notice may be required, the 
RO sent letters to the veteran in March 2006 and July 2006 
explaining how disability ratings and effective dates are 
determined in general and the September 2006 SOC also 
provided the veteran any and all notice required under the 
VCAA to include a recitation of applicable effective date 
regulations and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the veteran was aware of the evidence 
required to substantiate his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  He was provided several VA examinations with 
respect to his PTSD.  Another examination is not necessary in 
connection with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability. 

VA has sufficiently satisfied its duties to inform and assist 
the veteran in the development of his claim, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to an effective date of August 1, 2004, but no 
earlier, for the grant of an increased rating to 70 percent 
disabling for post-traumatic stress disorder (PTSD) is 
granted subject to the laws and regulations governing 
monetary awards.


REMAND

Low Back Strain and Hypertension

The veteran alleges his hypertension and low back 
disabilities began while he was serving in the military.  
Specifically, he alleges he injured his back in January 1969 
and was treated for low back strain thereafter.  In regard to 
his hypertension, he alleges he was first diagnosed in 1970 
while in the military and treated continuously thereafter.  

The veteran's service medical records indicate the veteran in 
fact was treated for low back strain and suspected 
hypertension in 1970.  The veteran was seen in June 1970 for 
a history of tension headaches and presented an elevated 
blood pressure reading.  At the time, the examiner indicated 
the need to rule out hypertension and scheduled a follow-up 
blood pressure check three days later.  Follow-ups thereafter 
all revealed blood pressure readings within normal limits, 
but complaints of headaches persisted.  Upon separation, the 
January 1971 examination record notes the veteran's history 
of headaches as well as low back strain.  At that time, 
however, no chronic conditions were indicated and the 
veteran's blood pressure reading was within normal limits.

After service, the veteran alleges he began regular treatment 
for hypertension as early as 1980.  Indeed, the veteran 
testified during his hearing before the Board in April 2008 
that he received treatment from 1980 to 2002 from private 
physicians Dr. Anderson and Dr. Gonzales at the Hannah 
Groening Clinic in Terazona, Arizona.  These records are not 
currently in the veteran's claims file and, therefore, the RO 
should make efforts to obtain them.  Additionally, in light 
of the in-service elevated blood pressure reading and the 
veteran's testimony of continuity of symptomatology, a VA 
examination is indicated.  Cf. See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In regard to the veteran's low back strain, VA outpatient 
treatment records indicate a post-service injury in November 
2001 where the veteran fell down a flight of stairs carrying 
groceries and injured his tail bone.  Thereafter, x-rays 
reveal multiple compression fracture and osteoporosis, which 
he is receiving Social Security Administration (SSA) 
disability benefits.  No medical provider, however, has ever 
indicated whether the veteran's in-service low back strain is 
responsible for or contributed to the veteran's current low 
back disability.  The medical evidence simply is insufficient 
to render a decision here.  See McLendon, 20 Vet. App. 79.  A 
VA examination is indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2005 to the present.

TDIU

The veteran alleges he is currently unemployable mainly due 
to his severe PTSD.  The veteran has been unemployed since 
2000 and has attempted vocational rehabilitation to no avail.  
The veteran is currently service-connected for PTSD, tinnitus 
and residuals from an excision of a sebaceous cyst on the 
left leg.   

A July 2005 VA vocational rehabilitation record indicates 
training would not render the veteran employable due to both 
service-connected and non-service-connected disabilities.  
Significantly, the specialist indicated the veteran's PTSD, 
chronic low back pain, hypertension, and residuals of a 
stroke were responsible for his unemployability. 

Similarly, the veteran was afforded a VA examination in May 
2006 to ascertain the current severity of his PTSD.  The 
examiner opined, among other things, that employment for the 
veteran is not a viable option due to both "...emotional 
issues, and by residual physical issues from a stroke." 

It is clear from the medical evidence that the issues of 
entitlement to service connection for hypertension and low 
back strain are "inextricably intertwined" with the TDIU 
claim.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is 
advised that the TDIU issue must be adjudicated after full 
development and adjudication of the veteran's low back strain 
and hypertension claims.  Id.

Additionally, no medical provider has ever provided an 
opinion regarding the veteran's employability solely in light 
of his service-connected disabilities.  It is unclear whether 
the veteran's service-connected disabilities alone render him 
unemployable and, therefore, a new VA examination is 
indicated. 

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify and provide 
release forms authorizing VA to request 
his treatment records from Dr. Anderson, 
Dr. Gonzales, the Hannah Groening Clinic 
or any other private doctor for treatment 
of his hypertension and low back 
conditions that have not already been 
obtained.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Tucson, 
Arizona from May 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations 
for the claimed hypertension and low back 
strain to determine the nature and likely 
etiology of any and all cardiovascular 
disease and low back disabilities found, 
to include but not limited to hypertension 
and low back strain.  The examiner must 
specifically render an opinion as to 
whether any of the veteran's diagnosed 
disabilities are related to his in-service 
elevated blood pressure readings, 
headaches, low back strain or any other 
remote incident of service versus post-
service events, to include the November 
2001 low-back injury.  

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
all conflicting medical opinions. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After the above records are obtained, 
to the extent available, the veteran 
should be afforded appropriate VA 
examination(s) to determine the severity 
of his service-connected disabilities 
(which currently include PTSD, tinnitus 
and status-post excision of cyst from the 
left leg) versus his non service-connected 
disabilities.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner(s) in 
connection with the examination, and they 
should so indicate in their reports. The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment.

The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  The examiner(s) 
should also render an opinion as to the 
overall effect of the disabilities on the 
veteran's ability to obtain and retain 
employment, that is, whether it would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment.  Consideration may be given to 
the veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
examiner should clearly outline the 
rationale for any opinion expressed 
resolving any conflicting evidence in the 
record.  

5.  After completion of the above and any 
additional development deemed necessary to 
fully adjudicate the veteran's service 
connection claims (hypertension and low 
back strain), the RO should review the 
claims.  The RO must consider all 
applicable laws and regulations, including 
but not limited to, consideration of 
referring the case for extra-schedular 
consideration.  If the claims remain 
denied, the veteran and his representative 
should be furnished an appropriate SSOC 
and afforded the opportunity to respond.  
Thereafter the claims should be returned 
to the Board for appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


